           Case 1:20-cv-00072-DAD-GSA Document 11 Filed 08/16/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11     JASON MARTA,                                 1:20-cv-00072-GSA-PC

12                     Plaintiff,                   ORDER FOR CLERK TO RANDOMLY
                                                    ASSIGN A DISTRICT JUDGE TO THIS
13             v.                                   CASE

14     CDCR,                                        FINDINGS AND RECOMMENDATIONS,
                                                    RECOMMENDING THAT THIS ACTION
15                     Defendant.                   PROCEED ONLY AGAINST DEFENDANT
                                                    CDCR FOR VIOLATION OF THE ADA, AND
16                                                  THAT ALL OTHER CLAIMS BE
                                                    DISMISSED
17
                                                    OBJECTIONS, IF ANY, DUE IN 14 DAYS
18

19

20

21          Jason Marta (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis with
22   this civil rights action pursuant to 42 U.S.C. § 1983 and Title II of the Americans with Disabilities
23   Act (ADA), 42 U.S.C. § 12132 (1994). On January 15, 2020, Plaintiff filed the Complaint
24   commencing this action. (ECF No. 1.) Plaintiff named only one defendant, the California
25   Department of Corrections and Rehabilitation (CDCR).
26          The court screened the Complaint and ordered Plaintiff to either: (1) file an amended
27   complaint, or (2) notify the court that he is willing to proceed only with the ADA claim against
28   CDCR found cognizable by the court, dismissing all other claims from this action. (ECF No. 8.)

                                                      1
             Case 1:20-cv-00072-DAD-GSA Document 11 Filed 08/16/21 Page 2 of 2



 1   On August 11, 2021, Plaintiff filed a notice that he is willing to proceed only with the ADA claim
 2   against CDCR, and that he “seeks no § 1983/8th Amendment medical claim.”          (ECF No. 9.)
 3   ///
 4            Accordingly, the Clerk of Court is HEREBY ORDERED to randomly assign a district
 5   judge to this case;
 6                                          and
 7            Based on the foregoing, it is HEREBY RECOMMENDED that:
 8            1.    This action proceed only on Plaintiff’s claims against defendant CDCR for
 9                  violation of the ADA;
10            2.    All remaining claims be dismissed from this action;
11            3.    Plaintiff’s § 1983 claim for inadequate medical care under the Eighth Amendment
12                  be dismissed from this action based on Plaintiff's failure to state a claim upon
13                  which relief may be granted; and
14            4.    This case be referred back to the Magistrate Judge for further proceedings,
15                  including initiation of service of process.
16            These Findings and Recommendations will be submitted to the United States District
17   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
18   fourteen (14) days after the date of service of these Findings and Recommendations, Plaintiff
19   may file written objections with the Court. The document should be captioned “Objections to
20   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
21   objections within the specified time may waive the right to appeal the District Court’s order.
22   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23
     IT IS SO ORDERED.
24

25         Dated:   August 16, 2021                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                      2
